Ray, J.
— The appellant informs us that, “waiving all other objections to the ruling of the court below, he relies upon the error of the court in overruling the affidavit for a continuance, to reverse this case.”
There are at least three somewhat serious objections to a reversal upon that ground. The affidavit is not made part *347of the record by bill of exceptions. The ruling of the court upon the motion for a continuance was not assigned as a cause for a new trial in the court below. Grey v. Stiver et al., 24 Ind. 174; Kent v. Lawson, 12 Ind. 675. There was no motion for a new trial.
H. Heffren, for appellant.
J. A. Ghormley and M. C. Kerr, for appellee.
The judgment is affirmed, with five per cent, damages, and costs.